73 F.3d 371NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Dwight Clark PRATT, Defendant-Appellant.
No. 95-30225.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 19, 1995.*Decided Dec. 29, 1995.

Before:  SNEED, TROTT and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Dwight Clark Pratt appeals his sentence under the Sentencing Guidelines imposed following his guilty plea to conspiracy to escape from Lane County Adult Corrections Facility.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we affirm.


3
The district court did not abuse its discretion by imposing sexual offender treatment as a condition of supervised release in light of Pratt's history of sexual abuse, the importance of protecting the public, and his apparent need for treatment.  See U.S.S.G. Sec. 5D1.3(b);  United States v. Johnson, 998 F.2d 696, 697 (9th Cir.1993).  Contrary to Pratt's contention, a condition of supervised release need not be related to the offense of conviction.  See Johnson, 998 F.2d at 697.


4
We lack jurisdiction to review the district court's selection of a sentence at the high end of the Guidelines range.  See United States v. Pelayo-Bautista, 907 F.2d 99, 101 (9th Cir.1990).


5
AFFIRMED IN PART;  DISMISSED IN PART.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3